ORDER
This matter having been duly opened to the Court by the Director of the Office of Attorney Ethics and with the consent of THOMAS HENRY WESTFIELD, who was admitted to the bar of this State in 1996, and the Office of Attorney Ethics and THOMAS HENRY WESTFIELD, having agreed that THOMAS HENRY WESTFIELD, lacks the capacity to practice law and should be transferred to disability inactive status pursuant to Rule 1:20-12, and good cause appearing;
It is ORDERED that THOMAS HENRY WESTFIELD is hereby transferred to disability inactive status, pursuant to Rule 1:20-12 effective immediately, and until the further Order of the Court; and it is further
ORDERED that THOMAS HENRY WESTFIELD, is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by THOMAS HENRY WESTFIELD, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court Trust Fund, who is directed to deposit the funds in the Superior Court Trust Fund pending further order of this Court; and it is further
ORDERED that THOMAS HENRY WESTFIELD, comply with Rule 1:20-20 governing incapacitated attorneys.